Citation Nr: 1017467	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran had active military service from October 1981 to 
April 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for low back syndrome, 
evaluated as 40 percent disabling, and for depression 
associated with low back syndrome, evaluated as 30 percent 
disabling.  The combined evaluation is 60 percent.

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that he is 
entitled to a total disability rating for compensation 
purposes based on individual unemployability due to his 
service-connected disabilities.  Initially, the Board notes 
that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In June 
2004 and March 2005 letters, VA informed the Veteran of the 
information and evidence needed to substantiate and complete 
a claim for a total rating for compensation based upon 
individual unemployability, to include notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  Prior to the rating 
decision on appeal, VA failed to provide notice of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless for two reasons.  One, VA provided him that 
information in an August 2008 letter, and the claim was 
subsequently readjudicated in a March 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by a subsequent readjudication, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  Two, as 
the preponderance of the evidence is against the claim for 
entitlement to a total rating for compensation based upon 
individual unemployability, any question as to the 
appropriate effective date to be assigned is moot (individual 
unemployability has only one disability evaluation-
100 percent).

VA also has a duty to assist a claimant in the development of 
the claim.  Here, the RO obtained the Veteran's VA treatment 
records and the records submitted with the Veteran's Social 
Security Administration disability claim.  VA provided him 
with a hearing before the undersigned Acting Veterans Law 
Judge in February 2007.  A transcript of the hearing is of 
record.  VA attempted to verify employment information the 
Veteran had provided to VA, and a response was received from 
Radio Shack in October 2005.  

Additionally, when VA was put on notice that the Veteran may 
be managing a horse farm and housing Veterans, it wrote a 
letter to him asking for confirmation of such fact.  See 
November 28, 2005, letter.  VA specifically informed the 
Veteran that individual unemployability was "not available 
for employee[] Veterans" and asked him to submit income tax 
returns for the last three years so VA could verify his 
income.  The Board notes that the Veteran did not respond to 
the November 2005 letter.  VA reminded him of his failure to 
respond to the November 2005 letter in the August 2006 
statement of the case.  To date, the Veteran has not 
submitted any tax returns (this will be addressed below).  In 
this regard, the Board reminds the Veteran that the duty to 
assist in the development and the adjudication of VA claims 
is not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  His failure to submit such evidence within one year 
of the November 2005 letter could have served as a basis for 
VA to determine the claim for individual unemployability had 
been abandoned.  See 38 C.F.R. § 3.158(a) (where evidence is 
requested in connection with a claim for increase is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned).

In April 2007, the Board remanded this claim because it had 
granted service connection for depression as being secondary 
to the service-connected low back disability and wanted the 
Veteran to be afforded a VA examination to determine whether 
he was unable to obtain and sustain gainful employment.  In 
its request for a VA examination, the Board asked that the 
examiner review the claims file, examine the Veteran, and 
address whether the Veteran was unable to secure or follow a 
substantial gainful occupation as a result of either or both 
service-connected disabilities.  It requested the examiner 
provide a rationale for the opinion.  The Veteran was 
afforded a VA examination in June 2009, and the examiner 
reviewed the claims file, examined the Veteran, and answered 
the question posed and provided a rationale for her opinion.  
The Board finds that the examination report demonstrates 
substantial compliance with the April 2007 remand.

For the above reasons, the Board finds that all necessary 
development has been accomplished, and that appellate review 
may proceed without prejudice.

II.  Total Rating for Compensation Based Upon Individual 
Unemployability

The Veteran claims that he is unable to work due to his 
service-connected disabilities.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  The 60 percent evaluation may be met 
when the Veteran's disabilities are from common etiology.  
Id. at (a)(2).  

Factors to be considered in a claim for individual 
unemployability are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  As a finder of fact, the Board, 
when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).  

In this case, the Veteran meets the schedular criteria for a 
total rating for compensation based upon individual 
unemployability, as he has a combined evaluation of 
60 percent based upon his back and psychiatric disabilities 
having a common etiology (the psychiatric disorder was 
granted as being due to the back disorder).  38 C.F.R. 
§ 4.16(a)(2).  

The remaining question before the Board is whether the 
Veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational 
and occupational background, such that a total rating for 
compensation based upon individual unemployability rating may 
be assigned.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's service-connected disabilities 
are of such severity as to preclude substantially gainful 
employment.  In this case, consideration of the Veteran's 
educational and occupational background is not warranted, as 
the Board concludes that the Veteran is currently working.  
The reasons follow.

Initially, the Board finds that the Veteran is not a credible 
historian.  In reviewing all the evidence of record, the 
Veteran has changed the date of when he last worked.  The 
credible facts show that the Veteran stopped working at Radio 
Shack in June 2001.  See VA Form 21-4192, Request for 
Employment Information in Connection with Claim for 
Disability Benefits, received in October 2005.  The Veteran 
accurately reported such fact in August 2001, January 2004, 
and June 2004.  See August 2001 VA outpatient treatment 
report, January 2004 VA examination report, and June 2004 VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability.  However, when the 
Veteran was being examined in June 2005 for Social Security 
disability benefits, he reported to the psychologist that he 
had last worked in 1998.  Then when he was seen by a 
physician approximately two weeks later, he reported he had 
"quit working about three years ago," which would indicate 
he had stopped working in approximately 2002.  Thus, within 
an approximately two-week period, the Veteran altered his 
report as to when he ceased working from 1998 to 2002.  In a 
January 2006 VA psychiatric evaluation report, the examiner 
stated that the Veteran "ha[d] not been employed for the 
last 10 years," which would place his last employment in 
1996.  In October 2008, he indicted he had last worked in 
2002.  See VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability.  It is not 
as though the Veteran provided dates that closely resembled 
each other.  Rather, 1996 and 1998 are entirely different 
dates than 2001 and 2002.  Such inconsistencies diminish the 
Veteran's credibility.

The Veteran has submitted two VA Forms 21-8940 during the 
appeal period-one in June 2004 and one in October 2008.  In 
the June 2004 application, he stated that he last worked on 
May 14, 2001, which was also the same date he became too 
disabled to work.  When asked what was the most he had earned 
in one year, he wrote $80,000, which was in 1994.  In the 
October 2008 application, he stated he last worked full time 
in May 2002, which was also when he became too disabled to 
work.  When asked what was the most he had earned in one 
year, he wrote $40,000, which was in 2002.  The Board finds 
that the two applications contradict each other in some 
respects.  For example, in the June 2004 application, he 
stated the most he had made was in 1994, when he made 
$80,000.  In the October 2008 application, he stated the most 
he had made was in 2002, when he made $40,000.  Both 
applications were completed after the last day the Veteran 
worked, but the amounts and the years the Veteran provided 
are entirely different.  These are additional facts the 
Veteran has changed during the appeal period.  When multiple 
facts pertaining to the same issue change, the Board can only 
conclude that the person who has provided the varying facts 
is not credible.  

Further hurting the Veteran's credibility is the fact that he 
had reported to a VA psychologist in April 2003 that he had 
40 horses, 150 acres, and 10 Veterans and others living at 
his place.  The psychologist stated the Veteran was "active 
at home maintaining the place and providing for the 
renters."  She also stated that the Veteran "manages the 
affairs with his wife for the farm's activities."  In 
January 2004, the Veteran reported to this same examiner that 
he now had "30 horses and 18 Veterans living at his place.  
He reported he had [three] cooks and several other people 
working on his place now."  Such facts would lead a 
reasonable person to conclude that the Veteran was running a 
business out of his home, which would be evidence against a 
finding that he was precluded from obtaining and sustaining 
gainful employment at that time.  Thus, his allegations of 
not being able to work during the time the VA treatment 
records were created are questionable.

It was the findings made in these two VA treatment records 
that prompted the November 2005 letter referenced above, 
where VA specifically asked the Veteran to submit tax returns 
for the last three years.  The letter informed the Veteran 
that VA suspected he was working and that he could not obtain 
individual unemployability if he were working.  The Veteran 
has never submitted tax returns to confirm or refute the VA's 
suspicion, and the Board is unwilling to resolve any doubt in 
the Veteran's favor, particularly when he failed to cooperate 
with VA and has provided inconsistent statements to various 
examiners.  

More importantly, the Board finds that VA's suspicion that 
the Veteran was working while claiming he was unable to work 
was confirmed based on statements he made at the June 2009 VA 
examination and findings made in that examination report by 
the VA psychologist.  In the examination report, the 
psychologist noted that the Veteran had informed her he had 
not worked for seven years.  In response to this particular 
fact, she stated the following, in part:

However, this patient was known to the 
examiner.  It was questioned whether he 
owned a personal care facility [TR].  He 
said he did, but he did not put that down 
on the paperwork because he said that he 
was self-employed.  This examiner is aware 
that [the Veteran] owned a large personal 
care facility.  He said he closed it one 
month ago.  However[,] it is noted on his 
paperwork when he applied for his 
unemployability that he was continuing to 
run the ranch at that time and had 
multiple patients under his care.  As 
such, to this examiner's knowledge[,] he 
had patients at that facility until one 
month ago. . . .

[H]e falsely reported he had not been 
employed since 2002 on his paperwork, 
when[,] in fact[,] he has owned a personal 
care home and ran it for the last several 
years. . . .  This examiner had personal 
knowledge based on clinical work of him 
owning this facility.  He said he did not 
consider reporting that on his VA 
paperwork because he was self-employed. . 
. .

The examiner noted the Veteran magnified his symptomatology 
during the examination.  She further noted that the clinical 
findings previously reported in the June 2005 psychological 
evaluation did not reflect what she had personally witnessed.  
She concluded, "There is no evidence that [the Veteran] is 
incapable of working.  As stated, this examiner has personal 
knowledge of him owning a personal care home that had up to 
50 clients at some point[]."

Besides the fact that her opinion that the Veteran is not 
incapable of working is evidence against the Veteran's claim, 
the detailed report of facts in the examination report 
further show the Veteran's lack of credibility.  The Veteran 
has been claiming for years now (since 2004) that he has been 
unable to work due to his service-connected disabilities, but 
has been running a personal care facility at the same time 
until as recently as May 2009.  This explains why he did not 
submit tax returns to VA when it requested them in November 
2005.  This admission by the Veteran to the examiner that he 
had run the ranch as recently as May 2009 shows that the 
facts he alleged in the October 2008 VA Form 21-8940 are not 
consistent with the objective evidence of record and thus not 
credible.  It also shows that the testimony he provided to 
the undersigned under oath was not accurate.  See Transcript 
on page 10 (testifying he was unable to work due to his 
service-connected disabilities).  

The Veteran reported to the psychologist that he had not 
reported this employment because he was "self-employed."  
The Board does not find that such belief on behalf of the 
Veteran excuses the fact that he failed to report this 
employment.  In the November 2005 letter, the RO informed the 
Veteran that there was evidence he was "working managing a 
horse farm[] and housing Veterans" and that individual 
unemployability was not available if such facts were true.  
Thus, the November 2005 letter, at a minimum, put the Veteran 
on notice that self-employment counted for individual 
unemployability purposes.  The Veteran's allegation that he 
had not reported it because he essentially did not think 
self-employment counted is not credible.  The Board finds 
that it is because he knew it counted that he failed to 
report it, since it would negatively impact his claim for 
individual unemployability.  The Veteran's statement to the 
examiner that he closed the ranch one month prior is also 
rejected as not credible, since the Veteran has shown his 
propensity to provide inaccurate information.  By stating 
that he had closed the ranch, the Veteran was attempting to 
mitigate his failure to report this employment.  

The Board finds no reason to question the VA psychologist's 
report of facts in the June 2009 VA examination report, as 
she explained that she had personal knowledge of the facts 
that she was alleging in the examination report.  She knew 
the Veteran and knew the facility he was managing, which is 
sufficient for the Board to accept such facts as true.

The Veteran has provided no evidence, other than his own 
statements, that he is unable to obtain and sustain gainful 
employment.  His statements are inadequate as the Board has 
determined he is not an accurate historian.  While findings 
made by the Social Security Administration are independent 
from findings made by VA in addressing a claimant's ability 
to work, the Board finds that the Social Security 
Administration's finding that the Veteran was able to work is 
evidence against his claim for individual unemployability 
before VA (the Veteran included the low back and psychiatric 
disorders as part of his disability claim for Social Security 
benefits).  In the June 2009 VA examination report, the 
psychologist made a specific finding that she could find no 
evidence that the Veteran was incapable of working.  The 
Board finds that there is no competent and credible evidence 
to refute her opinion.  

Additionally, the Board cannot ignore the VA psychologist's 
finding that the Veteran attempted to magnify his symptoms 
during the June 2009 VA examination.  She also indicated she 
had reviewed the June 2005 Social Security psychological 
evaluation and found that the severity of the symptoms 
described in it were not accurate based upon her own 
observations.  Such findings are consistent with the Board's 
conclusion that the Veteran is not credible. 

In sum, for all the reasons stated above, the Board concludes 
that the Veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining employment.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is not 
warranted.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.

_____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


